         Case 2:20-cr-00120-RJC Document 339 Filed 12/07/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       Criminal No. 20-120
                                              )
RICARDO GLENN                                 )


                    UNITED STATES SENTENCING MEMORANDUM

                                      I. INTRODUCTION

       Thousands of our fellow citizens have died from fentanyl, heroin, and cocaine in recent

years. Their deaths are not products of natural disasters. Neither microbes nor meteorological

events are to blame. Their deaths are the direct results of criminal choices of drug dealers, like

Defendant Ricardo Glenn, who refuse to stop dealing drugs despite full knowledge of the carnage

they are causing.

       Mr. Glenn came to Butler County to deal fentanyl, heroin, and cocaine for Qureem

Overton’s Butler-based drug-trafficking crew. Mr. Glenn then did so on a nearly daily basis for

months in 2019 and 2020. He was indicted, convicted, and is now pending sentencing for

conspiring to distribute fentanyl, heroin, acetyl fentanyl, cocaine, and cocaine base.

                                     II. GUIDELINE SENTENCE

       The Sentencing Guidelines call for a sentence of between 57 and 71 months. Such a

sentence is not odd or excessive in Mr. Glenn’s case. Such a sentence is fully justified by what

he did in Butler in 2019 and 2020 and what he did in Philadelphia over the course of several years

before coming to Butler to deal drugs. Mr. Glenn was, in fact, under court supervision, following

a 2018 firearm conviction and county jail sentence in Philadelphia, when he was distributing

fentanyl, heroin, and cocaine in Butler in 2019 and 2020.



                                                  1
         Case 2:20-cr-00120-RJC Document 339 Filed 12/07/20 Page 2 of 5




       Our society has the right to engage in self-defense against people who refuse to stop

committing crimes. Incarceration is a necessary act of societal self-defense. It is one of civil

society’s earliest and most fundamental forms of social distancing.

       There is absolutely no excuse for distributing substances that kill people and leave their

families in misery. Even if the perpetually contradicted claims of “I was just dealing to support

my family” or “I was just dealing to support my habit” were true, they would not come close to

incrementally excusing such crimes. It is not acceptable to jeopardize the lives of others and risk

placing other families in misery to supposedly support your habit or your family.

        Moreover, all drug dealing is dangerous and threatens to kill people and destroy families

regardless of whether it is carried out with a friendly grin or a gun. It is illogical to treat non-

violence as a mitigating factor when it comes to the distribution of substances that kill people. The

presence of violence can make drug dealing worse, but the absence of violence does not make drug

dealing any better – just like the absence of violence in the commission of environmental pollution

crimes would not make them any better. Drug dealing is, at its core, pollution for profit. It should

not make anyone feel better that the majority of the thousands of our fellow citizens who are killed

each year by drug dealing die from “non-violent” drug dealing.

       Mr. Glenn should receive a prison sentence within the guideline range of 57-71 months

followed by a term of supervised release. In light of his timely acceptance of responsibility, the

prosecution has no objection to a sentence at the bottom of the guideline range. In addition, an

order should be entered directing the forfeiture of Mr. Glenn’s interest in the $7,482.00 of drug-

trafficking proceeds that were seized at the time and location of his arrest.

       There is no good reason to vary from the guidelines in this case. Doing so would create an

unjustified disparity between defendants who were convicted of committing similar crimes under



                                                  2
         Case 2:20-cr-00120-RJC Document 339 Filed 12/07/20 Page 3 of 5




similar circumstances. The United States Sentencing Guidelines are based on the principle that

those who commit similar crimes under similar circumstances should receive similar sentences.

Hughes v. United States, 138 S.Ct. 1765, 1774 (2018). This principle promotes justice by avoiding

unjustified sentencing disparities between similar defendants based on who the prosecutor, the

defense attorney, and the judge happen to be. Koon v. United States, 518 U.S. 81, 113 (1996) (“The

goal of the Sentencing Guidelines is, of course, to reduce unjustified disparities and so reach

toward the evenhandedness and neutrality that are the distinguishing marks of any principled

system of justice.”).

       Moreover, the guidelines are designed to account for not only what a particular defendant

did on a particular date, but also for how often the defendant previously did such things. Guideline

sentencing, therefore, recognizes that what someone has repeatedly chosen to do in the past is a

good indicator of what they will do in the future despite contemporary, and often recycled, claims

to the contrary. While we can all hope that someone will behave better next year than they did last

year, hope detached from evidence is not a solid basis for varying below a guideline range. This

is particularly true in light of the fundamental obligation to impose a sentence that protects the

public. 18 U.S.C. § 3553(a)(2)(C).

                                   III. OFFENSE CONDUCT

       Qureem Overton led a drug-trafficking organization that created a Philadelphia-to-Butler

pipeline for the distribution of fentanyl, heroin, and cocaine. Overton, who is from Philadelphia

but resided in Butler for the last several years, not only orchestrated the supply of illegal drugs to

Butler, he also orchestrated the distribution of those drugs in Butler by dealers from Philadelphia.

Mr. Glenn was one of those dealers.




                                                  3
         Case 2:20-cr-00120-RJC Document 339 Filed 12/07/20 Page 4 of 5




       Between 2017 and 2020, the Pennsylvania State Police and the FBI completed controlled

and undercover buys of fentanyl, heroin, acetyl fentanyl, cocaine, and crack cocaine from Overton

and the dealers who worked for him, including from Mr. Glenn. The buys from Mr. Glenn

occurred inside or near the city limits of Butler. At least 15 buys of fentanyl, heroin, acetyl

fentanyl, powder cocaine, and crack cocaine were made from Mr. Glenn between November 2019

and June 2020.

       Most of the buys were made by a state trooper acting in an undercover capacity. The buys

were often arranged through direct communication with Overton. Overton would then send one

of his dealers, most often Mr. Glenn, to complete the hand-to-hand transactions. Several of the

hand-to-hand transactions either originated or culminated within 1,000 feet of playgrounds and

schools in Butler.

       The Indictment charging Mr. Glenn was returned in June 2020. The corresponding arrest

warrant was served on Mr. Glenn on June 24. On that date, he was arrested in Room 209 of the

Holiday Inn Express in Butler. Fentanyl, heroin, cocaine, and $7,482.00 of drug-trafficking

proceeds were inside Room 209 at the time of his arrest. He is responsible for the distribution of

32 grams of fentanyl, 80 grams of heroin, 8 grams of acetyl fentanyl, 100 grams of cocaine, and

22.4 grams of cocaine base in Butler in 2019 and 2020.

                                      IV. CONCLUSION

       While there are far too many drug dealers, there are not that many. The great majority of

our fellow citizens go to great lengths to keep themselves and their children away from the terrible

effects of drug dealing and would never deal drugs regardless of their circumstances. The fact that

Mr. Glenn is one of far too many drug dealers does not justify a reduced sentence in this case:

       Intractability often suggests inevitability. So it is with illegal drugs. We seem
       resigned to the matter as to some low-grade national fever which we may never


                                                 4
         Case 2:20-cr-00120-RJC Document 339 Filed 12/07/20 Page 5 of 5




       wholly shake. Viewed in macro terms, that may be true. Viewed in broad societal
       terms, we may not be able to make much of a dent in the “drug problem.” And yet
       viewed through the lens of a wrecked and shattered life, drugs are not an abstract
       “problem,” but an all too concrete tragedy. Our court system, while hardly the
       whole answer, still brings to justice those who strip the lives of others of hope and
       potential and leave them to the toils of addiction.

United States v. Gray, 491 F.3d 138, 157 (4th Cir. 2007).

       Mr. Glenn should receive a guideline-range sentence in this case.          Recent research

conducted by the United States Sentencing Commission supports the common-sense conclusion

that longer prison sentences not only prevent more crimes prior to release, they deter more crimes

after release. United States Sentencing Commission, “Length of Incarceration and Recidivism,” p.

4    (published     April    2020)     (https://www.ussc.gov/sites/default/files/pdf/research-and-

publications/research-publications/2020/20200429_RecidivismSent Length.pdf). The Sentencing

Commission research “consistently found that incarceration lengths of more than 120 months had

a deterrent effect.” Id. Defendants incarcerated for more than 120 months are between 30 and 45

percent less likely to recidivate within 8 years of release. Id. Defendants incarcerated for more

than 60 months were more likely to recidivate than defendants who received sentences of more

than 120 months, but they were still 17 percent less likely to recidivate than defendants who

received shorter sentences. Id.

                                                     Respectfully submitted,

                                                     SCOTT W. BRADY
                                                     United States Attorney

                                                     s/ Craig W. Haller
                                                     CRAIG W. HALLER
                                                     Assistant U.S. Attorney
                                                     700 Grant Street, Suite 4000
                                                     Pittsburgh, PA 15219
                                                     (412) 644-3500 (Phone)
                                                     craig.haller@usdoj.gov
                                                     PA ID No. 87714


                                                5
